NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 12, 2021*
                                  Decided March 12, 2021
                                  Amended April 1, 2021

                                           Before

                          WILLIAM J. BAUER, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge

                          MICHAEL Y. SCUDDER, Circuit Judge

No. 20-2217

CHADD A. MORRIS,                                     Appeal from the United States District
    Plaintiff-Appellant,                             Court for the Central District of Illinois.

v.                                                   No. 4:20-cv-04092-JES

GREGG SCOTT, et al.,                                 James E. Shadid,
    Defendants-Appellees.                            Judge.

                                   AMENDED ORDER

      Chadd Morris, a civil detainee at a state facility, sued several of the facility’s staff
members for confiscating audio cassette tapes in violation of the First and Fourteenth
Amendments. The district court dismissed the case at screening, correctly concluding
that Morris’s complaint failed to state a due-process claim under the Fourteenth
Amendment. But because the court overlooked Morris’s allegations of a First

       *Appellees were not served with process in the district court and are not
participating in this appeal. We have agreed to decide the case without oral argument
because the brief and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2217                                                                           Page 2

Amendment retaliation claim against two of the defendants, we vacate the judgment in
part, affirm in part, and remand for further proceedings.

         As set forth in his complaint, the allegations of which we accept as true for
present purposes, see Schillinger v. Kiley, 954 F.3d 990, 994 (7th Cir. 2020), Morris had
audio cassette tapes confiscated while at the Treatment and Detention Facility in
Rushville, Illinois. He alleged that he was authorized to have the tapes, despite a
general policy banning possession of recordable media. But members of the facility’s
staff, including defendants Michael Kerr and Gary Kulhan, learned about the tapes and
conducted a “shakedown” of his room to confiscate them as contraband. Morris filed a
grievance and was told by a grievance officer that some of the tapes were not
contraband and would be returned. They never were. Morris sued Kerr, Kulhan, and
five other staff members under 42 U.S.C. § 1983, alleging that they took the tapes to
retaliate against him for previous complaints and ignored the facility’s procedures for
confiscating prohibited objects, in violation of the First and Fourteenth Amendments.

       The district court dismissed the complaint at screening. See 28 U.S.C. § 1915A. It
explained that Morris could pursue a post-deprivation remedy in the Illinois Court of
Claims for his confiscated tapes, so he was afforded all the process he was due. And
because any amendment to the complaint would have been futile, the court dismissed
the case.1 The court said nothing about Morris’s allegations of retaliation. Morris filed
two motions for reconsideration, arguing that the court misunderstood allegations in
his complaint and “never evaluated” his “other claims.” The court denied both motions
because Morris had not shown that it made an error of law. See FED. R. CIV. P. 59(e).

        On appeal, Morris contends that he is not a prisoner under 28 U.S.C. § 1915A, so
the district court should not have screened his complaint. Morris is detained under the
Illinois Sexually Violent Persons Commitment Act, 725 ILCS 207/1–99. We have never
stated that a person detained under that Act meets the definition of a prisoner set forth
in § 1915A. See Kalinowski v. Bond, 358 F.3d 978, 979 (7th Cir. 2004). But the district court
nevertheless properly screened Morris’s complaint because it allowed him to proceed


       1 The court stated that the dismissal was “without prejudice.” But because that
disposition is inconsistent with the court’s determination that amendment would be
futile and with its entry of a final judgment under Federal Rule of Civil Procedure 58,
the dismissal was, in effect, with prejudice. See Luevano v. Wal-Mart Stores, Inc., 722 F.3d
1014, 1020-21 (7th Cir. 2013).
No. 20-2217                                                                            Page 3

without prepayment of filing fees. The court thus was required to dismiss the complaint
after determining that Morris failed to state a claim on which relief could be granted.
See 28 U.S.C. § 1915(e)(2)(B)(ii).

        Even if screening were proper, Morris next argues, the district court overlooked
his allegations that the defendants violated the due-process clause of the Fourteenth
Amendment when they confiscated his tapes. But these allegations do not state a
due-process claim because Morris had an adequate post-deprivation remedy available
to him in the Illinois Court of Claims. See 705 ILCS 505/8(a), (d); Turley v. Rednour,
729 F.3d 645, 653–54 (7th Cir. 2013). Unauthorized deprivations of property violate the
due-process clause only when no post-deprivation procedures are available. Hudson v.
Palmer, 468 U.S. 517, 533 (1984); Wynn v. Southward, 251 F.3d 588, 592–93 (7th Cir. 2001).

       Morris relatedly asserts that the district court “failed to review, mention, and
evaluate” his claim of retaliation in violation of his First Amendment right to use the
prison grievance system.

        To plead a retaliation claim, Morris needed to allege that “(1) he engaged in
activity protected by the First Amendment; (2) he suffered a deprivation that would
likely deter First Amendment activity in the future; and (3) the First Amendment
activity was at least a motivating factor in the defendants’ decision to take the
retaliatory action.” Perez v. Fenoglio, 792 F.3d 768, 783 (7th Cir. 2015) (quoting Bridges v.
Gilbert, 557 F.3d 541, 546 (7th Cir. 2009)).

        Morris’s complaint is a lengthy recitation of the circumstances surrounding the
confiscation of his tapes, but his pro se allegations—liberally construed, see Cesal v.
Moats, 851 F.3d 714, 720 (7th Cir. 2017)—state a claim of retaliation. Regarding the first
element, Morris alleged that he filed grievances and at least one lawsuit against the
facility’s staff, see Morris v. Smock, No. 19-4089-CSB, 2019 WL 10374332 (C.D. Ill. May 17,
2019), and those filings are protected activities. See Hughes v. Scott, 816 F.3d 955, 956
(7th Cir. 2016). As for the second element, he alleged suffering a deprivation—a
targeted search and the confiscation of his property—that, we can infer, would likely
dissuade a person of ordinary firmness from exercising further First Amendment
activity. See Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (prison transfer likely to
deter First Amendment activity); Bridges, 557 F.3d at 552 (delays in incoming and
outgoing mail and other forms of harassment by prison officials); Manuel v. Nalley,
966 F.3d 678, 680 (7th Cir. 2020) (cell search). Finally, Morris alleged that Kerr and
No. 20-2217                                                                         Page 4

Kulhan executed the shakedown and took his tapes because of his protected conduct—
telling him that this is what he got for “f***ing with them” by “filing so many
grievances/lawsuits on/against the Rushville facility.” These allegations suffice to state a
claim for First Amendment retaliation against the two officers.

      Because Morris stated a claim for First Amendment retaliation against Kerr and
Kulhan, we VACATE the judgment in part and REMAND for further proceedings. We
AFFIRM the judgment in all other respects.